Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/04/2021 has been considered and initial copies of the 1449 have been attached.
Response to Amendment
The following action is in response to the remark entered on February 17, 2021.
Claims 1-7, 10-13, 16-18, and 20-22 are amended.
Claims 14, 15, and 19 are original.
Claims 8 and 9 are canceled.
Claims 1-7 and 10-22 are pending in the current application. 
Claims 7 and 20 are objected tp.
This action is made NON-FINAL.
Claim Objections
Claim 20 is objected to because of the following informalities:  “the_terminal coordinate conversion program” should be written “the terminal coordinate conversion program”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 13, 14, 16, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu (U.S. Pub. No. 20160023355).
Regarding claim 1:
Komatsu teaches: 
A robot controller communicable with a unifying controller, the unifying controller being configured to provide operation commands to a plurality of controllers including the robot controller that operate using different coordinate systems, (Figure 2 shows a unifying controller 16A that is configured to provide operation commands to the plurality of controllers 16B and 16C.)
the robot controller comprising: a power output device configured to output driving power to two or more joint axes of a multi-axis robot; ("Controller 16A of robot A as a master robot includes arithmetic part 20A, teaching data storage 21A, manipulator controller 22A, welding condition command part 23A, communication part 24A, slave robot communication parts 25AB and 25AC, calibration point storages 26AC and 26BC, and transformation matrix storages 27AC (a first storage) and 27BC (a second storage)." [0033]; here it shows that a robot controller 16a includes a manipulator controller 22A that controls a motor that delivers power to each axis of a multi-axis robot, as seen in paragraph [0070].)
a storage device storing two or more coordinate conversion programs, wherein each of the coordinate conversion programs converts a unifying target value defined in a unifying coordinate system to one or more operational target values defined in an operational coordinate system; ("Controller 16A of robot A as a master robot includes arithmetic part 20A, teaching data storage 21A, manipulator controller 22A, welding condition command part 23A, communication part 24A, slave robot communication parts 25AB and 25AC, calibration point storages 26AC and 26BC, and transformation matrix storages 27AC (a first storage) and 27BC (a second storage)." [0033]; here it also shows a storage device for storing two or more transformation matrices. Paragraph [0041] shows how they are used as coordinate conversion programs that transform a target value in robot A’s coordinate plane to an operational target value in the operational coordinate system of one of the other robots.)
a communication device configured to communicate with the unifying controller; ("In the robot system of this exemplary embodiment, robot A is set to a master robot and performs operation with robot B and robot C, which are set to slave robots. The master robot makes communication for cooperative operation, with the slave robots. For this purpose, controller 16A is connected to controller 16B by optical fiber cable 17AB. Controller 16A is connected to controller 16C by optical fiber cable 17AC." [0029])
and a processing device configured to: receive, via the communication device, an operation command and program designation information from the unifying controller, ("In the case of robot A, a command of the target angle of each axis of manipulator 10A calculated in arithmetic part 20A of controller 16A is given to manipulator controller 22A. Manipulator controller 22A controls a motor of manipulator 10A so that the manipulator reaches the target angle in interpolation time period Ts." [0070]; here it shows a second controller, manipulator controller 22A (processing device) that receives from a unifying controller 16A an operation command (a 
wherein the operation command is defined in the unifying coordinate system for the unifying controller and includes the unifying target value, ("Arithmetic part 20A invokes, from teaching data storage 21A, an operation program for cooperatively operating robots A through C. Then, following the operation procedure in the operation program, arithmetic part 20A gives instructions to robots A through C and processes information obtained from robots A through C. The operation program is composed of various commands including a target position command, which is a characteristic command in cooperative operation." [0051]; here it shows that an operation command is based on a characteristic command.)
and wherein the program designation information designates one of the coordinate conversion programs stored in the storage device; ("From the obtained data on the three TCP positions and three direction vectors of robot B and the obtained data on the three TCP positions and three direction vectors of robot C, transformation matrix T.sub.CB for transforming robot coordinate system .SIGMA.c of robot C to robot coordinate system .SIGMA.b of robot B can be obtained through calculation in arithmetic part 20A. Transformation matrix T.sub.CB is stored in transformation matrix storage 27BC." [0048]; here it shows that obtained data (program designation information designates) is used to calculate a transformation matrix (the coordinate conversion program) that is stored in the transformation matrix storage 27BC (the storage device).)
select the designated coordinate conversion program based on the program designation information, ("Then, following the operation procedure in the operation program, arithmetic 
wherein the designated coordinate conversion program includes instructions for converting target values from the unifying coordinate system corresponding to the unifying controller to the operational coordinate system corresponding to the multi-axis robot; ("Transformed locus target position vectors Swaj and Swbj of robots A and B in work coordinate system .SIGMA.w are calculated. Next, the vectors are transformed to locus target position vectors Saj and Sbj in robot coordinate system .SIGMA.a and .SIGMA.b, respectively. Both transformed locus target position vector Swaj of robot A and transformed locus target position vector Swbj of robot B calculated in STEP 4-1 are values in work coordinate system .SIGMA.w. Work coordinate system .SIGMA.w is correlated with robot coordinate system .SIGMA.c of robot C. Thus, transformed locus target position vectors Swaj and Swbj can be transformed into locus target position vectors Saj and Sbj in robot coordinate systems .SIGMA.a and .SIGMA.b, using transformation matrix T.sub.CA and transformation matrix T.sub.CB, respectively. This step of calculating locus target position vectors is STEP 4-2." [0067]; here it shows that each transformation matrix (designated coordinate conversion program) includes instructions for converting target values 
convert the unifying target value to the one or more operational target values for controlling the joint axes of the multi-axis robot based on the designated coordinate conversion program; ("Thus, transformed locus target position vectors Swaj and Swbj can be transformed into locus target position vectors Saj and Sbj in robot coordinate systems .SIGMA.a and .SIGMA.b, using transformation matrix T.sub.CA and transformation matrix T.sub.CB, respectively." [0067])
and output driving power to at least one of the joint axes, via the power output device, according to the one or more operational target values. ("After the transformation into the angle of each axis has been completed, adjustments, e.g. acceleration and deceleration of motor driving, are made and operation commands are given from controller 16A to robots A through C." [0069])

Regarding claim 2:
Komatsu teaches all of the limitations of claim 1.
Komatsu further teaches:
The controller according to claim 1, wherein the unifying target value comprises numerical data defining a position and an attitude target value of a tip portion of the multi-axis robot in the unifying coordinate system. (“The instruction from robot A to robot C is referred to as a first command. Calibration point storage 26AC stores the TCP positions and the TCP direction vectors of robot A and robot C, which are necessary for cooperative operation of the respective 

Regarding claim 3:
Komatsu teaches all of the limitations of claim 1.
Komatsu further teaches:
The robot controller according to claim 1, wherein converting the unifying target value to the one or more operational target values comprises: converting, using the designated coordinate conversion program, the unifying target value in the unifying coordinate system to one or more operational target values in the operational coordinate system corresponding to the multi-axis robot; ("Transformed locus target position vectors Swaj and Swbj of robots A and B in work coordinate system .SIGMA.w are calculated. Next, the vectors are transformed to locus target position vectors Saj and Sbj in robot coordinate system .SIGMA.a and .SIGMA.b, respectively. Both transformed locus target position vector Swaj of robot A and transformed 
and generating the one or more operational target values of the joint axes based on the one or more operational target values for control of the multi-axis robot and based on model information of the multi-axis robot. (“a first transformation matrix that represents the positional relation between a master robot and a first slave robot is generated and stored in the master robot. In the second step, a second transformation matrix that represents the positional relation between the first slave robot and a second slave robot is generated and stored in the master robot. In the third step, based on a first command obtained using the first transformation matrix, the master robot instructs the first slave robot to operate.” [0010]; here it shows that operational target values are generated for each slave robot based on the one or more operational target values for control of the master robot. Paragraph [0023] shows that the robots can be of different models. Two are used for welding and one is used for handling objects, “In this robot system, robot A (a master robot) and robot B (a second slave robot) are 

Regarding claim 13:
Komatsu teaches:
A control system comprising: the robot controller for the multi-axis robot according to claim 1; and the unifying controller configured to control two or more controller objects. (Figure 2 shows the unifying controller 16A used to control the controllers 16B and 16C according to the limitations of claim 1 as shown above in the rejection of claim 1.)

Regarding claim 14:
Komatsu teaches:
The control system according to claim 13, further comprising an auxiliary controller configured to control a peripheral device of the multi-axis robot in response to a second operation command received from the unifying controller.  (“In the case of robot A, a command of the target angle of each axis of manipulator 10A calculated in arithmetic part 20A of controller 16A is given to manipulator controller 22A. Manipulator controller 22A controls a motor of manipulator 10A so that the manipulator reaches the target angle in interpolation time period Ts.” [0070]; here it shows that a manipulator controller (auxiliary controller) is configured to control a motor (peripheral device) of the multi-axis robot in response to a target angle command from the unifying controller 16A.)

Regarding claim 16:
Komatsu teaches:
A non-transitory memory device having instructions stored thereon that, in response to execution by a controller, cause the controller to perform operations comprising: (“Arithmetic part 20A invokes, from teaching data storage 21A, an operation program for cooperatively operating robots A through C. Then, following the operation procedure in the operation program, arithmetic part 20A gives instructions to robots A through C and processes information obtained from robots A through C.” [0051]; here it shows that the arithmetic part 20A of controller 16A (as shown in figure 2) executes instructions stored in the teaching data storage 21A that cause the controllers to perform operations with the respective robots.)
storing two or more coordinate conversion programs, wherein each of the coordinate conversion programs converts a unifying target value defined in a unifying coordinate system to on or more operational target values defined in an operational coordinate system; ("Controller 16A of robot A as a master robot includes arithmetic part 20A, teaching data storage 21A, manipulator controller 22A, welding condition command part 23A, communication part 24A, slave robot communication parts 25AB and 25AC, calibration point storages 26AC and 26BC, and transformation matrix storages 27AC (a first storage) and 27BC (a second storage)." [0033]; here it also shows a storage device for storing two or more transformation matrices. Paragraph [0041] shows how they are used as coordinate conversion programs that transform a target value in robot As coordinate plane to an operational target value in the operational coordinate system of one of the other robots.)
receiving an operation command and program designation information from a unifying controller ("In the case of robot A, a command of the target angle of each axis of manipulator 10A calculated in arithmetic part 20A of controller 16A is given to manipulator controller 22A. Manipulator controller 22A controls a motor of manipulator 10A so that the manipulator reaches the target angle in interpolation time period Ts." [0070]; here it shows a second controller, manipulator controller 22A (processing device) that receives from a unifying controller 16A an operation command (a command of the target angle of each axis) and program designation information (the target angle of each axis of manipulator controller 22A).)
 wherein the operation command is defined in the unifying coordinate system for a unifying controller and includes the unifying target value, ("Arithmetic part 20A invokes, from teaching data storage 21A, an operation program for cooperatively operating robots A through C. Then, following the operation procedure in the operation program, arithmetic part 20A gives instructions to robots A through C and processes information obtained from robots A through C. The operation program is composed of various commands including a target position command, which is a characteristic command in cooperative operation." [0051]; here it shows that an operation command is based on a characteristic command.)
wherein the program designation information designates one of the coordinate conversion programs in the two or more coordinate conversion programs, ("From the obtained data on the three TCP positions and three direction vectors of robot B and the obtained data on the three TCP positions and three direction vectors of robot C, transformation matrix T.sub.CB for transforming robot coordinate system .SIGMA.c of robot C to robot coordinate system .SIGMA.b of robot B can be obtained through calculation in arithmetic part 20A. Transformation 
and wherein the unifying controller is configured to control two or more controlled objects; (Figure 2 shows that the controller 16A is in communication with the other two controllers 16B and 16C (two or more controlled objects) and is used to control both controllers.)
selecting the designated coordinate conversion program based on the program designation information ("Then, following the operation procedure in the operation program, arithmetic part 20A gives instructions to robots A through C and processes information obtained from robots A through C. The operation program is composed of various commands including a target position command, which is a characteristic command in cooperative operation. As shown in FIG. 4, the target position commands include instructions on the operation of the manipulators." [0051]; here it shows arithmetic part 20A of controller 16a gives instructions (selects the designated coordinate conversion program) including the target position commands for the manipulators and that the instructions are based on processed information obtained from robots A through C (program designation information))
wherein the designated coordinate conversion program includes instructions for converting target values from the unifying coordinate system corresponding to the unifying controller to the operational coordinate system corresponding to the multi-axis robot having two or more joint axes; ("Transformed locus target position vectors Swaj and Swbj of robots A and B in work coordinate system .SIGMA.w are calculated. Next, the vectors are transformed to locus target position vectors Saj and Sbj in robot coordinate system .SIGMA.a and .SIGMA.b, respectively. 
converting the unifying target value to the one or more operational target values for controlling the joint axes of the multi-axis robot based on the designated coordinate conversion program; ("Thus, transformed locus target position vectors Swaj and Swbj can be transformed into locus target position vectors Saj and Sbj in robot coordinate systems .SIGMA.a and .SIGMA.b, using transformation matrix T.sub.CA and transformation matrix T.sub.CB, respectively." [0067])
outputting driving power to one or more of the joint axes according to the one or more operational target values. ("After the transformation into the angle of each axis has been completed, adjustments, e.g. acceleration and deceleration of motor driving, are made and operation commands are given from controller 16A to robots A through C." [0069])

Regarding claim 17:
Komatsu teaches:
storing two or more coordinate conversion programs, wherein each of the coordinate conversion programs converts a unifying target value defined in a unifying coordinate system to on or more operational target values defined in an operational coordinate system; ("Controller 16A of robot A as a master robot includes arithmetic part 20A, teaching data storage 21A, manipulator controller 22A, welding condition command part 23A, communication part 24A, slave robot communication parts 25AB and 25AC, calibration point storages 26AC and 26BC, and transformation matrix storages 27AC (a first storage) and 27BC (a second storage)." [0033]; here it also shows a storage device for storing two or more transformation matrices. Paragraph [0041] shows how they are used as coordinate conversion programs that transform a target value in robot As coordinate plane to an operational target value in the operational coordinate system of one of the other robots.)
receiving an operation command and program designation information from a unifying controller ("In the case of robot A, a command of the target angle of each axis of manipulator 10A calculated in arithmetic part 20A of controller 16A is given to manipulator controller 22A. Manipulator controller 22A controls a motor of manipulator 10A so that the manipulator reaches the target angle in interpolation time period Ts." [0070]; here it shows a second controller, manipulator controller 22A (processing device) that receives from a unifying controller 16A an operation command (a command of the target angle of each axis) and program designation information (the target angle of each axis of manipulator controller 22A).)
 wherein the operation command is defined in the unifying coordinate system for a unifying controller and includes the unifying target value, ("Arithmetic part 20A invokes, from teaching data storage 21A, an operation program for cooperatively operating robots A through C. Then, following the operation procedure in the operation program, arithmetic part 20A gives instructions to robots A through C and processes information obtained from robots A through C. The operation program is composed of various commands including a target position command, which is a characteristic command in cooperative operation." [0051]; here it shows that an operation command is based on a characteristic command.)
wherein the program designation information designates one of the coordinate conversion programs in the two or more coordinate conversion programs, ("From the obtained data on the three TCP positions and three direction vectors of robot B and the obtained data on the three TCP positions and three direction vectors of robot C, transformation matrix T.sub.CB for transforming robot coordinate system .SIGMA.c of robot C to robot coordinate system .SIGMA.b of robot B can be obtained through calculation in arithmetic part 20A. Transformation matrix T.sub.CB is stored in transformation matrix storage 27BC." [0048]; here it shows that obtained data (program designation information designates) is used to calculate a transformation matrix (the coordinate conversion program))
and wherein the unifying controller is configured to control two or more controlled objects; (Figure 2 shows that the controller 16A is in communication with the other two controllers 16B and 16C (two or more controlled objects) and is used to control both controllers.)
selecting the designated coordinate conversion program based on the program designation information ("Then, following the operation procedure in the operation program, arithmetic 
wherein the designated coordinate conversion program includes instructions for converting target values from the unifying coordinate system corresponding to the unifying controller to the operational coordinate system corresponding to the multi-axis robot having two or more joint axes; ("Transformed locus target position vectors Swaj and Swbj of robots A and B in work coordinate system .SIGMA.w are calculated. Next, the vectors are transformed to locus target position vectors Saj and Sbj in robot coordinate system .SIGMA.a and .SIGMA.b, respectively. Both transformed locus target position vector Swaj of robot A and transformed locus target position vector Swbj of robot B calculated in STEP 4-1 are values in work coordinate system .SIGMA.w. Work coordinate system .SIGMA.w is correlated with robot coordinate system .SIGMA.c of robot C. Thus, transformed locus target position vectors Swaj and Swbj can be transformed into locus target position vectors Saj and Sbj in robot coordinate systems .SIGMA.a and .SIGMA.b, using transformation matrix T.sub.CA and transformation matrix T.sub.CB, respectively. This step of calculating locus target position vectors is STEP 4-2." [0067]; here it shows that each transformation matrix (designated coordinate conversion program) includes 
converting the unifying target value to the one or more operational target values for controlling the joint axes of the multi-axis robot based on the designated coordinate conversion program; ("Thus, transformed locus target position vectors Swaj and Swbj can be transformed into locus target position vectors Saj and Sbj in robot coordinate systems .SIGMA.a and .SIGMA.b, using transformation matrix T.sub.CA and transformation matrix T.sub.CB, respectively." [0067])
outputting driving power to one or more of the joint axes according to the one or more operational target values. ("After the transformation into the angle of each axis has been completed, adjustments, e.g. acceleration and deceleration of motor driving, are made and operation commands are given from controller 16A to robots A through C." [0069])

Regarding claim 18:
Komatsu teaches all of the limitations of claim 17. 
Komatsu further teaches:
The control method according to claim 17, wherein converting the unifying target value to the one or more operational target values comprises: converting, using the designated coordinate conversion program, the unifying target value in the unifying coordinate system to one or more operational target values in the operational coordinate system corresponding to the multi-axis robot; ("Transformed locus target position vectors Swaj and Swbj of robots A and 
and generating the one or more operational target values of the joint axes based on the one or more operational target values for control of the multi-axis robot and based on model information of the multi-axis robot. (“a first transformation matrix that represents the positional relation between a master robot and a first slave robot is generated and stored in the master robot. In the second step, a second transformation matrix that represents the positional relation between the first slave robot and a second slave robot is generated and stored in the master robot. In the third step, based on a first command obtained using the first transformation matrix, the master robot instructs the first slave robot to operate.” [0010]; here it shows that operational target values are generated for each slave robot based on the one or more operational target values for control of the master robot. Paragraph [0023] shows that 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 10, 11, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (U.S. Publication No. 20160023355) in view of Bhatt (U.S. Publication No. 20060074527).
Regarding claim 4:
Komatsu teaches all of the limitations of claim 1.
Bhatt teaches:
An application programming interface for converting the unifying target value in the unifying coordinate system for the unifying controller to one or more operational target values in the operational coordinate system corresponding to the multi-axis robot. (“The system 200 includes an interface 210. The interface 210 can be a human interface and/or part of an industrial control/programming environment (e.g., an application program). As such, a programmer can utilize the interface 210 to select/define source and target coordinate systems. By way of example, a programmer who desires to control motion associated with a machine can interact with the interface 210 and set the source system and target systems.” [0039].)
Komatsu and Bhatt are analogous art because they are in the same field of art, robotic arm control. It would have been obvious to one of ordinary skill in the art, at the time of filing of the application, to modify the controller of Komatsu, to include an application programming interface as taught by Bhatt in order to convert the unifying target value in the unifying coordinate system for the unifying controller to one or more operational target values in the operational coordinate system corresponding to the multi-axis robot. The teaching 

Regarding claim 5:
Komatsu teaches all of the limitations of claim 1.
Komatsu further teaches:
The robot controller according to claim 1, wherein the communication device comprises a first communication device, (“controller 16A is connected to controller 16B by optical fiber cable 17AB.” [0029])
wherein the robot controller further comprises a second communication device configured to communicate with a terminal device, (“Communication part 24A communicates with teaching pendant 18A.” [0034]; here it shows a second communication device configured to communicate with a terminal device 18A)
and wherein the processing device is further configured to: acquire a program from the terminal device via the second communication device; (“Controllers 16A, 16B, and 16C are connected to teaching pendants 18A, 18B, and 18C as input devices, respectively. Using the teaching pendants, the operator operates robots or makes settings, such as switching between a master mode and a slave mode, in the respective controllers.” [0031]; here it shows that each of the controllers communicates with the teaching pendants and uses them as input devices to acquire program information from an operator.)
and store the program in the storage device. (“Teaching data storage 21A stores taught data for playback operation in automatic operation.” [0034]; here it shows that the data from the teaching pendant is stored in the teaching data storage 21A.)
Komatsu does not distinctly teach that the program being acquired or stored is a terminal coordinate conversion program, however,
Bhatt teaches that a transformation component 260 can acquire transformation instructions (terminal coordinate conversion program) from a transformation bank 290 as shown in figure 2.
Komatsu and Bhat are analogous art because they are in the same field of art, robotic arm control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the stored control data of Komatsu to include the coordinate conversion programs of Bhatt in order to allow various conversion languages. The teaching suggestion/motivation to combine is to provide efficient and easy integration of heterogeneous robot controllers (Bhatt, [0008]).

Regarding claim 10:
Komatsu teaches all of the limitations of claim 1.
Bhatt teaches:
wherein the storage device stores the coordinate conversion programs including: ("The transform coordination component 110 can obtain this transformation from the transformation bank (a storage device) 290 and convert the first position 270 to the second position 280. The source system can be control software (or a machine under control) and the target system can be a machine (or control software). Examples of source-to-target and target-to-source 
a first coordinate conversion program which corresponds to a first unifying controller which is the unifying controller and controls the two or more controlled objects in a first coordinate system; ("The source system can be control software (or a machine under control) and the target system can be a machine (or control software). Examples of source-to-target and target-to-source coordinate system transformations include transformations between Cartesian, pre-defined non-Cartesian and/or user-defined non-Cartesian coordinate systems, including between different pre-defined non-Cartesian coordinate systems and between different user-defined non-Cartesian coordinate systems, as described previously." [0040]; here it shows that the source system is a robot with a specific source coordinate system which corresponds to a specific machine. Paragraph [0034] shows that the machines can be a robotic arm.)
and a second coordinate conversion program which corresponds to a second unifying controller which controls the two or more controlled objects in a second coordinate system different from the first coordinate system. ("The source system can be control software (or a machine under control) and the target system can be a machine (or control software). Examples of source-to-target and target-to-source coordinate system transformations include transformations between Cartesian, pre-defined non-Cartesian and/or user-defined non-
Komatsu and Bhatt are analogous art because they are in the same field of endeavor, robotic arm control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the controller of Komatsu, to include coordinate conversion programs and the functionality of Bhatt, in order to allow a single controller to moderate several heterogeneous controllers. The suggestion/motivation to combine is to provide efficient and easy integration of heterogeneous robot controllers (Bhatt, [0008]).

Regarding claim 11:
Komatsu teaches all of the limitations of claim 1.
Bhatt teaches:
wherein the coordinate conversion programs include: a first coordinate conversion program which corresponds to a first multi-axis robot which is the multi-axis robot controlled in a first robot coordinate system; ("The source system can be control software (or a machine under control) and the target system can be a machine (or control software). Examples of source-to-target and target-to-source coordinate system transformations include transformations between Cartesian, pre-defined non-Cartesian and/or user-defined non-Cartesian coordinate systems, including between different pre-defined non-Cartesian coordinate systems and 
and a second coordinate conversion program which corresponds to a second multi-axis robot controlled in a second robot coordinate system different from the first robot coordinate system. ("The source system can be control software (or a machine under control) and the target system can be a machine (or control software). Examples of source-to-target and target-to-source coordinate system transformations include transformations between Cartesian, pre-defined non-Cartesian and/or user-defined non-Cartesian coordinate systems, including between different pre-defined non-Cartesian coordinate systems and between different user-defined non-Cartesian coordinate systems, as described previously." [0040]; here it shows that the target system is a robot with a specific target coordinate system which corresponds to a specific machine. Paragraph [0034] shows that the machines can be a robotic arm.)
Komatsu and Bhatt are analogous art because they are in the same field of endeavor, robotic arm control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the controller of Komatsu, to include coordinate conversion programs and the functionality of Bhatt, in order for the coordinate conversion programs to consist of a first coordinate conversion program and a second coordinate conversion program. The suggestion/motivation to combine is to provide efficient and easy integration of heterogeneous robot controllers (Bhatt, [0008]).

Regarding claim 19:
Komatsu teaches all of the limitations of claim 17 but does not explicitly teach that the program information being acquired and stored is a terminal coordinate conversion program associated with a terminal device. However,
Bhatt teaches that a transformation component 260 can acquire transformation instructions (terminal coordinate conversion program) from a transformation bank 290 as shown in figure 2.
Komatsu and Bhat are analogous art because they are in the same field of art, robotic arm control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the stored control data of Komatsu to include the coordinate conversion programs of Bhatt in order to allow various conversion languages. The teaching suggestion/motivation to combine is to provide efficient and easy integration of heterogeneous robot controllers (Bhatt, [0008]).
Bhatt teaches that a transformation component 260 can acquire transformation instructions (terminal coordinate conversion program) from a transformation bank 290 as shown in figure 2.
Komatsu and Bhat are analogous art because they are in the same field of art, robotic arm control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the stored control data of Komatsu to include the coordinate conversion programs of Bhatt in order to allow various conversion languages. The teaching suggestion/motivation to combine is to provide efficient and easy integration of heterogeneous robot controllers (Bhatt, [0008]).

Regarding claim 21:
Komatsu in view of Bhatt teaches all of the limitations of claim 10.
Bhatt teaches:
The robot controller according to claim 10, wherein the processing device is further configured to: select the first coordinate conversion program as the selected one of the coordinate conversion programs based on the program designation information received from the first unifying controller; ("Upon selection, the interface 210 can present available transformations. If a transformation for the conversion between source and target coordinate systems exists, the interface 210 can generate an instruction 220 that at least includes an entry 230 that specifies the source system's coordinate system, an entry 240 that specifies the target system's coordinate system, and an entry 250 that specifies the transformation between the source system's coordinate system and the target system's coordinate system." [0039]; here it shows that a coordinate conversion program can be selected based on the specific coordinate system of the source system.)
and convert the unifying target value to the one or more operational target values based on the first coordinate conversion program. (Paragraph [0039] also shows that the position coordinate for the motion command is converted to a target coordinate system for a target system.)
Komatsu and Bhatt are analogous art because they are in the same field of endeavor, robot arm control. It would have been obvious to one of ordinary skill in the art, at the time of filing of the invention, to modify the controller of Komatsu, to include the coordinate conversion programs of Bhatt, to allow various conversion languages.  The suggestion/motivation to combine is to provide efficient and easy integration of heterogeneous robot controllers (Bhatt, [0008]).

Regarding claim 22:
Komatsu teaches all of the limitations of claim 11.
Bhatt teaches:
The robot controller according to claim 11, wherein the processing device is further configured to: select the first coordinate conversion program as the selected one of the coordinate conversion programs based on the program designation information received from the unifying controller; ("Upon selection, the interface 210 can present available transformations. If a transformation for the conversion between source and target coordinate systems exists, the interface 210 can generate an instruction 220 that at least includes an entry 230 that specifies the source system's coordinate system, an entry 240 that specifies the target system's coordinate system, and an entry 250 that specifies the transformation between the source system's coordinate system and the target system's coordinate system." [0039]; here it shows that a coordinate conversion program can be selected based on the specific coordinate system of the source system.)
and convert the unifying target value to the one or more operational target values based on the first coordinate conversion program. (Paragraph [0039] also shows that the position coordinate for the motion command is converted to a target coordinate system for a target system.)
Komatsu and Bhatt are analogous art because they are in the same field of endeavor, robot arm control. It would have been obvious to one of ordinary skill in the art, at the time of filing of the invention, to modify the controller of Komatsu, to include the coordinate conversion programs .

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (U.S. Publication No. 20160023355) in view of Bhatt (U.S. Patent Publication No. 20060074527) in view of Toprani (U.S. Publication No. 20170033989).
Regarding claim 6:
Komatsu in view of Bhatt teaches all of the limitations of claim 5.
Komatsu further teaches:
wherein the storage device stores the two or more coordinate conversion programs each of which comply with a format for coordinate conversion from the unifying coordinate system for the unifying controller, (“Calibration point storage 26AC stores the TCP positions and the TCP direction vectors of robot A and robot C, which are necessary for cooperative operation of the respective robots. Transformation matrix storage 27AC stores transformation matrix T.sub.CA (a first transformation matrix) between robot A and robot C that is calculated from the data in calibration point storage 26AC. Calibration point storage 26BC stores the TCP positions and the TCP direction vectors of robot B and robot C, which are necessary for cooperative operation of the respective robots. Transformation matrix storage 27BC stores transformation matrix T.sub.CB (a second transformation matrix) between robot B and robot C that is calculated from the data in calibration point storage 26BC.” [0034]; here it shows transformation storage 27AC and transformation storage 27BC that are used to store two or 
Komatsu in view of Bhatt does not teach that the processing device is further configured to prohibit storing the terminal coordinate conversion program in the storage device. However, 
Toprani teaches:
And the processing device is further configured to: prohibit storing the terminal coordinate conversion program in the storage device in response to determining that the terminal coordinate conversion program does not comply with the format for coordinate conversion. (“In the event of failure, process 900 can end at block 950. In some embodiments, ending at block 950 can include terminating the connection with accessory 904. In other embodiments, the connection can continue and user device 902 can simply discard the received shareable code object, with or without a notification to accessory 904.” [0100]; here, as well as in figure 9, claim 8, and claim 21, it shows a processing device that prohibits or discards sharable code programs in response to an unsuccessful validation.)
Komatsu, Bhatt, and Toprani are analogous art because they are in the same field of art, sharable data across multiple platforms. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the processing device taught by Komatsu in view of Bhatt with the functionality of the processing device as taught by Toprani in order for a processing device to prohibit storing the terminal coordinate conversion program in a storage device. The teaching suggestion/motivation to combine is to be able to avoid storing unnecessary data, leading to an increase in free storage space. 

Regarding claim 20:
Komatsu teaches all of the limitations of claim 17. 
Komatsu further teaches: 
wherein each of the two or more coordinate conversion programs comply with a format for coordinate conversion from the unifying coordinate system for the unifying controller, (“Calibration point storage 26AC stores the TCP positions and the TCP direction vectors of robot A and robot C, which are necessary for cooperative operation of the respective robots. Transformation matrix storage 27AC stores transformation matrix T.sub.CA (a first transformation matrix) between robot A and robot C that is calculated from the data in calibration point storage 26AC. Calibration point storage 26BC stores the TCP positions and the TCP direction vectors of robot B and robot C, which are necessary for cooperative operation of the respective robots. Transformation matrix storage 27BC stores transformation matrix T.sub.CB (a second transformation matrix) between robot B and robot C that is calculated from the data in calibration point storage 26BC.” [0034]; here it shows transformation storage 27AC and transformation storage 27BC that are used to store two or more coordinate conversion programs each of which comply with a format for coordinate conversion from the unifying coordinate system for the unifying controller.)
Komatsu does not explicitly teach, however,
Bhatt teaches that a transformation component 260 can acquire transformation instructions (terminal coordinate conversion program) from a transformation bank 290 as shown in figure 2.
Komatsu and Bhat are analogous art because they are in the same field of art, robotic arm control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to 
Komatsu in view of Bhatt does not teach that the processing device is further configured to prohibit storing the terminal coordinate conversion program in the storage device. However, 
Toprani teaches:
and prohibiting storage the terminal coordinate conversion program in response to determining that the terminal coordinate conversion program does not comply with the format for coordinate conversion. (“In the event of failure, process 900 can end at block 950. In some embodiments, ending at block 950 can include terminating the connection with accessory 904. In other embodiments, the connection can continue and user device 902 can simply discard the received shareable code object, with or without a notification to accessory 904.” [0100]; here, as well as in figure 9, claim 8, and claim 21, it shows a processing device that prohibits or discards sharable code programs in response to an unsuccessful validation.)
Komatsu, Bhatt, and Toprani are analogous art because they are in the same field of art, sharable data across multiple platforms. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the processing device taught by Komatsu in view of Bhatt with the functionality of the processing device as taught by Toprani in order for a processing device to prohibit storing the terminal coordinate conversion program in a storage device. The teaching suggestion/motivation to combine is to be able to avoid storing unnecessary data, leading to an increase in free storage space. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (U.S. Publication No. 20160023355) in view of Wasserman (U.S. Publication No. 20170344504).
Regarding claim 7:
Komatsu teaches all of the limitations of claim 1.
Wasserman teaches:
wherein the unifying controller controls the two or more controlled objects based on a program programmed in a first programming language, and the storage device stores the coordinate conversion programs each of which is programmed in a second programming language different from the first programming language. (“The converter 5 uses description files (coordinate conversion programs) stored in a database 6 (storage device) to be able to convert data (a first programming language) read from the generic driver 4 and send it further to a next process 7 or to convert data received from the next process 7 and after conversion send it to the generic driver 4, such that it can be written in a generic way (second programming language) to one of the slave devices 2 (two or more controlled objects).” [0025])
Komatsu and Wasserman are analogous art because they are in the same field of art, control units for master/slave devices. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the controller as taught by Komatsu to include the controlling of two or more objects based on a program programmed in a first programming language and to include a storage device that stores coordinate conversion programs that are programmed in a second programming different from the first programming language in order to be able to convert the control command from a first programming language to a second programming language. The teaching suggestion/motivation to combine is that there are multiple different .  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (U.S. Publication No. 20160023355) in view of Lager (U.S. Patent Publication No. 20190184559)
Regarding claim 12:
Komatsu teaches all of the limitations of claim 1.
Lager teaches:
wherein the coordinate conversion programs include: a first coordinate conversion program which corresponds to a first unified controller which is the unified controller that controls the two or more controlled objects in a first coordinate system, and additionally corresponds to a first multi-axis robot which is the multi-axis robot controlled in a first robot coordinate system; ("However, the master controller 9 may be capable of converting a position for an object 5, 7 into a coordinate that any of the robots can understand or translate into coordinates in its own robot coordinate system." [0046]; here it shows that a master controller controls two objects 5 and 7 by converting a position of the objects from a first coordinate system of the master controller (based on a program programmed in a first programming language) into a coordinate system of any of the other robot systems. The other robot controllers use this information to pick and place the objects 5 and 7.)
a second coordinate conversion program which corresponds to the first unified controller, and a second multi-axis robot controlled in a second robot coordinate system; ("However, the master controller 9 may be capable of converting a position for an object 5, 7 into a coordinate 
a third coordinate conversion program which corresponds to a second unified controller that controls two or more controlled objects in a second coordinate system, and additionally corresponds to the first multi-axis robot; (Paragraph [0047] shows that the functionality of the master controller can be incorporated into any one of the robot controllers from the system, "The functionality of the master controller 9 may instead be incorporated into one of the robot controllers 1A, 2A, 3A, e.g. into the robot controller 1A, 2A, 3A of the most upstream one of the robots. Alternatively, the functionality of the master controller 9 may be incorporated into several, or each, of the robot controllers 1A, 2A, 3A.". Therefore it is shown that a robot 3 as shown in figure 1 receives data from a third coordinate conversion program that correspond to a second unified controller 2A and additionally corresponds to the information received by the controller of the first multi-axis robot.)
a fourth coordinate conversion program which corresponds to the second unified controller and the second multi-axis robot. (Lager teaches at least one robot, "In particular, the disclosure relates to a system including at least one industrial robot arranged for handling objects on a conveyance path, and a method for handling objects on the conveyance path." [0001]; and it is implied with the direction arrows in figure 1 that the conveyance path could continue on which would give the system a fourth robot with a controller that could receive position coordinates 
Komatsu and Lager are analogous art because they are in the same field of endeavor, robotic arm control. It would have been obvious to one of ordinary skill in the art, at the time of filing of the invention, to combine the teachings of Komatsu with the teachings of Lager in order to store multiple different coordinate conversion programs corresponding to different unified controllers. The teaching suggestion/motivation to combine is because there are multiple different types of robots commonly used in the robotics field depending on the application. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (U.S. Publication No. 20160023355) in view of Tanaka (U.S. Publication No. 20070120513).
Regarding claim 15:
Komatsu teaches all of the limitations of claim 14.
Tanaka teaches:
wherein the unifying controller comprises a programmable logic controller or a machine controller, and wherein the auxiliary controller comprises a servo controller. ("an emergency stop switch or a programmable logic controller may be connected to the controller body A1 or the additional controller A2." [0113]; "The motor control circuits 51 to 54 each receive a signal relating to the actual load current of the corresponding motor (current detection signals, or first to fourth current detection signals IS1 to IS4) from the associated servo amplifier 10.” [0048].)
Komatsu and Tanaka are analogous art because they are in the same field of art, robotic arm control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to 

Response to Arguments
	Applicant’s arguments with respect to claim(s) 1-7 and 10-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-272-5782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664